Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  line 2, the phrase “between 1.01 and 1.05” should be changed to “between 1.01 and 1.05.”  (missing a period at the ending).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the recitation “the second radiation pattern corresponds to a second field of view that is narrower than the first field of view” in lines 6-8 renders the claimed indefinite since it is conflicted with the feature in lines 16-18 of the base claim 1 where “a first radiation pattern of the antenna at a first one of the resonant frequencies that is distinct from, as being narrower than, a second radiation pattern of the antenna at a second one of the resonant frequencies”. For examination purpose, it is interpreted as “the second radiation pattern corresponds to a second field of view that is broader than the first field of view”.
narrower than the first field of view” in lines 4-5 renders the claimed indefinite. The base claim 10 recites “a second radiation pattern of the antenna at a second one of the resonant frequencies that has two peaks on either side of the zero azimuth angle” in lines 13-15. Having peaks in the radiation pattern on either side of the zero azimuth angle broadens out the radiation pattern, see specification 8, lines 20-23. Therefore, for examination purpose, it is interpreted “the second radiation pattern corresponds to a second field of view that is broader than the first field of view”.
Clarifications are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohammad, “Small Square Monopole Antenna With Inverted T-Shaped Notch in the Ground Plane for UWB Application”, IEEE ANTENNAS AND WIRELESS PROPAGATION LETTERS, VOL. 8, 2009, pages 728-731.




    PNG
    media_image1.png
    444
    811
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    118
    495
    media_image2.png
    Greyscale

Regarding claim 1, Mohamad discloses in Figure 1, an antenna comprising:
a substrate;
a ground plane on a first face (Bottom Layer) of the substrate; and
a patch antenna on an opposing second face (Top Layer) of the substrate, the patch antenna having a lead on the opposing second face (Top Layer) of the substrate extending along a central axis and connected to a rectangular radiating element also on the opposing second face of the substrate, 
the rectangular radiating element having a length (W) and a width (W), and having two slots separated from each other on opposing sides of the central axis such that the patch antenna has two resonant frequencies (“The slots are placed to create additional path for the surface current, which 
each slot being defined by a continuous perimeter that is offset from the continuous perimeter of the other slot, each slot being offset in a direction of the length from respective edges of the rectangular radiating element that define the width and offset in a direction of the width from respective edges of the rectangular radiating element that define the length, wherein the two slots are oriented parallel to the central axis, and
wherein the antenna is configured to provide, via the offset positioning of the respective slots, a first radiation pattern (radiation pattern of the radiating element) of the antenna at a first one of the resonant frequencies that is distinct from, as being narrower than, a second radiation pattern (radiation pattern of the slots) of the antenna at a second one of the resonant frequencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 9, 12, 14-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammad in view of Freytag (US 2018/0141545).
Regarding claims 2-5, Mohammad discloses every feature of claimed invention as expressly recited in claim 1, except for wherein the two resonant frequencies are within a frequency range of 75 to 80 GHz; wherein a higher one of the two resonant frequencies is less than 5% greater than a lower one of the two resonant frequencies, and wherein the two resonant frequencies of the patch antenna are configured to permit the patch antenna to sense objects via a narrow field of view and via a broader 
Freytag discloses in pars. 0045-0047, wherein the two resonant frequencies (77GHz, 79GHz) are within a frequency range of 75 to 80 GHz; wherein a higher one (79GHz) of the two resonant frequencies is less than 5% greater than a lower one (77GHz) of the two resonant frequencies, and wherein the two resonant frequencies of the patch antenna are configured to permit the patch antenna to sense objects via a narrow field of view (77GHz) and via a broader field of view (79GHz); wherein a ratio between the higher and lower resonant frequencies (79GHz/77GHz) is between 1.01 and 1.05.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the two resonant frequencies of the antenna of Mohammad with the resonant frequencies as taught by Freytag in order to use the antenna for radar applications with higher range resolution. Therefore to employ having the resonant frequencies as claimed invention would have been obvious to person skill in the art.
Regarding claim 7, as applied to claim 1, Mohammad discloses in Figure 1, 
wherein each of the two slots is positioned between 5% and 20% (15%=(1.5mm/10mm)*100) of a width (W=10mm) of the rectangular radiating element from an edge thereof (1.5mm=W2-W1/2-Wp=5mm-3mm-0.5mm).
 Mohammad is silent on wherein the two resonant frequencies of the patch antenna are configured to permit the patch antenna to sense objects via a narrow field of view and via a broader field of view.
Freytag discloses in par. 0046, wherein the two resonant frequencies (77GHz, 79GHz) of the patch antenna are configured to permit the patch antenna to sense objects via a narrow field of view and via a broader field of view.

Regarding claim 9, Mohammad discloses in Figure 1, a length (Lp= 8mm) of each of the two slots is between 0.6 and 0.9 of a length (W=10mm) of the rectangular radiating element.
Mohammad does not disclose a width of each of the two slots is between 0.05 and 0.3 mm.
However such difference is not patentable. It would have been obvious to one having ordinary skill in the art before the time the invention was made to adjust the width of the slots for desired resonant frequency. Therefore, to employ having the width as claimed invention would have been obvious to person skill in the art.
Regarding claims 12 and 17, Mohammad discloses every feature of claimed invention as expressly recited in claim 1, except for the antenna being configured and arranged for use with a radio frequency communications transceiver to operate with the antenna:
in a first mode for sensing objects at short distances by operating the antenna at a lower one of the resonant frequencies to provide a narrow field of view; and
in a second mode for sensing objects at far distances by operating the antenna at a higher one of the resonant frequencies to provide a wide field of view.
Freytag discloses in pars 0045-0047, the antenna being configured and arranged for use with a radio frequency communications transceiver to operate with the antenna:
in a first mode for sensing objects at short distances by operating the antenna at a lower one of the resonant frequencies to provide a narrow field of view  (76-77 GHz for narrow-band long-range radar, see par. 0046); and

It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the antenna of Mohammad with the antenna being configured as taught by Freytag in order to use the antenna in the radar applications with higher range resolution. Therefore to employ having the antenna as claimed invention would have been obvious to person skill in the art.
Regarding claim 14, Mohammad discloses in Figure 1, an apparatus comprising:
a substrate;
a ground plane on a first face (Bottom Layer) of the substrate; and
a patch antenna on a second face (Top Layer) of the substrate that opposes the first face,
the patch antenna including a lead and a rectangular radiating element having a length (W=10mm, see section II. Antenna Design) extending along a central axis and having a width (W=10mm, see section II. Antenna Design), 
the radiating element characterized as being shaped rectangularly by two opposing length edges and two opposing width edges and by four right angles meeting the edges and being connected to the lead and having slots defined by separate continuous perimeters that are located on opposing sides of the central axis and that are positioned such that each of the slots is positioned not less than 5%  (15% =(1.5mm/10mm)*100) from the edges (1.5mm =W/2-W1/2-Wp=5mm-3mm-0.5mm) of the rectangular radiating element.
Mohammad is silent on wherein the patch antenna is configured with the ground plane and substrate to operate in a first mode for narrow-field communications at a first resonant frequency, and operate in a second mode for broad-field communications at a second resonant frequency that is different than the first resonant frequency.

It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the antenna of Mohammad with the antenna configured to operate as taught by Freytag in order to use the antenna in radar applications with higher range resolution. Therefore to employ having the antenna as claimed invention would have been obvious to person skill in the art.
Regarding claims 15-16, as applied to claim 14, the combination of Mohammad and Freytag discloses (see Mohammad, Figure 1; Freytag, pars. 0045-0047),
wherein the patch antenna is configured and arranged with the ground plane and substrate to generate a first radiation pattern (radiation pattern of the patch antenna) in the first mode and to generate a second radiation pattern (radiation of the slots) in the second mode, the first and second radiation patterns being different;
wherein the first radiation pattern defines a first field of view immediately adjacent the patch antenna, and the second radiation pattern defines a second field of view that is wider and extends further from the patch antenna relative to the first field of view.
Regarding claim 18, Mohammad discloses every feature of claimed invention as expressly recited in claim 1, except for wherein the two resonant frequencies are within a frequency range from 60 GHz to 110 GHz, and the frequency range is  for radar sensing, and wherein the antenna is configured to obtain a first radiation pattern of the antenna at a first one of the resonant frequencies and to obtain a second radiation pattern of the antenna at a second one of the resonant frequencies, wherein the first radiation pattern corresponds to a first field of view and the second radiation pattern corresponds to a second field of view that is narrower than the first field of view.

It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the antenna of Mohammad with the antenna having two resonant frequencies as taught by Freytag in order to use the antenna for radar applications with higher range resolution. Therefore to employ having the antenna as claimed invention would have been obvious to person skill in the art.
Regarding claim 20, as applied to claim 14, the combination of Mohammad and Freytag discloses (see Mohammad, Fig. 1 and Freytag, pars. 0045-0047),
wherein the first and second resonant frequencies are within a frequency range from 60 GHz to 110 GHz, and the frequency range is designated for radar sensing, and wherein the antenna is configured to obtain a first radiation pattern of the antenna at a first one of the resonant frequencies and to obtain a second radiation pattern of the antenna at a second one of the resonant frequencies.
Regarding claim 21, as applied to claim 14, Mohammad discloses in Figure 1, 
wherein each of the slots is elongated in an elongation direction of the central axis and is positioned symmetrically on either side of the central axis to be offset, along the elongation direction, from a nearest one of the edges by not less than 5% of the width of the rectangular radiating element.
Regarding claim 22, as applied to claim 14, Mohammad discloses in Figure 1 and section II. Antenna Design, 

Regarding claims 23-24, as applied to claim 22, the combination of Mohammad and Freytag discloses, (see Mohammad, Fig. 1; Freytag, pars. 0045-0047),
wherein a ratio between the higher (79GHz, see Freytag, pars. 0045-0047)and lower resonant frequencies 77GHz, see Freytag, pars. 0045-0047) is between 1.01 and 1.05;
wherein a higher one (79GHz, see Freytag, 0045-0047) of the two resonant frequencies is less than 5% greater than a lower one (77GHz, see Freytag, 0045-0047) of the two resonant frequencies.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammad in view of Alland et al (US 2017/0309997).
Regarding claim 10-11, Mohammad discloses in Figure 1, an antenna comprising:
a substrate;
a ground plane on a first face (Bottom Layer) of the substrate; and
a patch antenna on an opposing second face (Top Layer) of the substrate, the patch antenna having a lead extending along a central axis and connected to a rectangular radiating element, the rectangular radiating element having a length (W) and a width (W), and having two slots separated from each other on opposing sides of the central axis such that the patch antenna has two resonant frequencies within an operating frequency range of the patch antenna,
each slot being defined by a continuous perimeter that is offset from the continuous perimeter of the other slot, each slot being offset in a direction of the length from respective edges of the rectangular radiating element that define the width and offset in a direction of the width from respective edges of the rectangular radiating element that define the length.
 to obtain a first radiation pattern of the antenna at a first one of the resonant frequencies that has a peak at zero azimuth angle, and to obtain a second radiation pattern of the antenna at a second one of the resonant frequencies that has two peaks on either side of the zero azimuth angle; wherein the two peaks are at an angle of between +/- 30 to 60 degrees. 
Alland discloses in Figures 6A, wherein the antenna (610) is configured to obtain a first radiation pattern (622) of the antenna at a first one of the resonant frequencies that has a peak at zero azimuth angle, and to obtain a second radiation pattern (624) of the antenna at a second one of the resonant frequencies that has two peaks on either side of the zero azimuth angle; wherein the two peaks are at an angle of between +/- 30 to 60 degrees. 
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the radiation pattern of the antenna of Mohammad with the radiation pattern having the first and the second radiation patterns as taught by Alland to cover selected sensing zones to support long range and short range for radar applications. Therefore to employ having the antenna configured as claimed invention would have been obvious to person skill in the art. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammad in view of Alland et al (US 2017/0309997) and further in view of Freytag (US 20180141545).
Regarding claim 19, as applied to claim 10, Alland discloses in Figure 6A, 
the frequency range is for radar sensing, and wherein the first radiation pattern (622) corresponds to a first field of view and
 the second radiation pattern (624) corresponds to a second field of view that is [[narrower]] broader than the first field of view.
Alland is silent on wherein the two resonant frequencies are within a frequency range from 60 GHz to 110 GHz. However, such difference is not patentable. Frequency range of 60GHz to 110GHz for 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9-12, and 14-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845